

115 HR 6839 IH: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Lake Charles, Louisiana, as the “Douglas Fournet Department of Veterans Affairs Clinic”.
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6839IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs in Lake
			 Charles, Louisiana, as the Douglas Fournet Department of Veterans Affairs Clinic.
	
		1.Name of community-based outpatient clinic of the Department of Veterans Affairs, Lake Charles,
 LouisianaThe community-based outpatient clinic of the Department of Veterans Affairs in Lake Charles, Louisiana, shall after the date of the enactment of this Act be known and designated as the Douglas Fournet Department of Veterans Affairs Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Douglas Fournet Department of Veterans Affairs Clinic.
		